UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6158


MARVIN BLUNT,

                Petitioner – Appellant,

          v.

KUMA J. DEBOO, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00073-JPB-DJJ)


Submitted:   July 26, 2011                 Decided:   August 10, 2011


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Blunt, Appellant Pro Se. Rita R. Valdrini, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marvin Blunt, a District of Columbia Code offender,

seeks to appeal the district court’s order denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate      of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,     a     prisoner      satisfies        this     standard    by

demonstrating        that     reasonable           jurists     would      find     that    the

district      court’s      assessment      of      the    constitutional          claims    is

debatable     or     wrong.       Slack    v.       McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have   independently           reviewed        the    record    and

conclude      that    Blunt       has    not       made      the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3